Exhibit 10.4

 




AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

among

 

MEDIA GENERAL, INC.,






NEW YOUNG BROADCASTING HOLDING CO., INC.




and




EACH OF THE HOLDERS OF COMMON STOCK




of




MEDIA GENERAL, INC.
PARTY HERETO




Dated as of June 5, 2013




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page




1.  

Definitions.   

 2

 

 

 

2.   

Registration.   

6

 

 

 

3. 

Piggyback Registration.  

10

 

 

 

4. 

Holdback Agreement.     

11

 

 

 

5.      

Registration Procedures.   

12

 

 

 

6. 

Registration Expenses.     

17

 

 

 

7.  

Underwriting Requirements.  

17

 

 

 

8.

Indemnification. 

18

 

 

 

9. 

Rule 144 Information. 

22

 

 

 

10.      

Miscellaneous.    

22






      

 

 
 

--------------------------------------------------------------------------------

 

 




AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT




This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of June 5,
2013 (this “Agreement”), is entered into among Media General, Inc., a Virginia
corporation (the “Company”), New Young Broadcasting Holding Co., Inc., a
Delaware corporation (“Phoenix”), and the Holders of Common Stock (as defined
below) listed on Schedule I hereto. Capitalized terms not otherwise defined
herein have the meanings set forth in the Merger Agreement (as defined below).




WITNESSETH:




WHEREAS, on June 24, 2010, Phoenix entered into a Registration Rights Agreement
(the “Original Agreement”) with certain holders of the Phoenix Class A Common
Stock, Phoenix Class B Common Stock and Phoenix Warrants;




WHEREAS, on the date hereof, the Company is entering into an Agreement and Plan
of Merger (as it may be amended from time to time, the “Merger Agreement”), by
and among the Company, General Merger Sub 1, Inc., a Virginia corporation and a
direct, wholly owned subsidiary of the Company, General Merger Sub 2, Inc., a
Delaware corporation and a direct, wholly owned subsidiary of the Company,
General Merger Sub 3, LLC, a Delaware limited liability company and a direct,
wholly owned subsidiary of the Company, and Phoenix;




WHEREAS, pursuant to and subject to the terms and conditions of the Merger
Agreement, at the Combination Merger Effective time, (i) each outstanding share
of Phoenix Class A Common Stock and Phoenix Class B Common Stock shall
automatically be cancelled and retired and shall cease to exist, and shall be
converted into the right to receive shares of the Company’s Voting Common Stock
or Non-Voting Common Stock and (ii) in accordance with the Phoenix Support
Agreement and the Merger Agreement, each Phoenix Warrant issued and outstanding
immediately prior to the Combination Merger Effective Time shall be
automatically exchanged for the right to receive a number of fully paid, validly
issued and nonassessable shares of Voting Common Stock and/or Non-Voting Common
Stock;




WHEREAS, resales by the Holders of the Common Stock may be required to be
registered under the Securities Act and applicable state securities laws,
depending upon the status of a Holder or the intended method of distribution of
the Common Stock;




WHEREAS, on the date hereof, pursuant to Section 10(g) of the Original Agreement
and in accordance with the terms and conditions of the Merger Agreement, Phoenix
and the Holders (as defined in the Original Agreement) of more than a majority
in number of Registrable Securities (as defined in the Original Agreement) are
agreeing to amend and restate the Original Agreement in its entirety and the
Company is being added as a party hereto; and

 

 
 

--------------------------------------------------------------------------------

 

 


WHEREAS, the Original Agreement shall remain in effect until immediately prior
to the Combination Merger Effective Time, at which time the Original Agreement
shall be amended and restated as set forth herein and the Holders (as defined in
the Original Agreement) shall have no further rights under the Original
Agreement;




NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree
that, immediately prior to the Combination Merger Effective Time, but subject to
the occurrence thereof, the Original Agreement shall be amended and restated as
set forth below:




1.             Definitions. As used in this Agreement, the following terms shall
have the following meanings; provided, that capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Merger Agreement:




“Adverse Disclosure” means public disclosure of material non-public information
which (i) would be required to be made in any report or Registration Statement
filed with the SEC by the Company so that such report or Registration Statement
would not contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement, and (iii) the Company has a bona
fide business purpose for not disclosing publicly.




“Affiliate” has the meaning assigned to it under Rule 12b-2 under the Exchange
Act.




“Agreement” has the meaning set forth in the preamble.




“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York) on which banks are open for business in
the State of New York.




“Common Stock” means the Company’s (a) Voting Common Stock, (b) Non-Voting
Common Stock, and (c) any other shares of common stock of the Company into which
such Voting Common Stock or Non-Voting Common Stock shall have been changed or
any other shares of common stock of the Company resulting from any
reclassification of such Voting Common Stock or Non-Voting Common Stock.




“Company” shall have the meaning set forth in the preamble.




“Covered Person” shall have the meaning set forth in Section 8(a).

 

 
2

--------------------------------------------------------------------------------

 

 


“Delay Period” shall have the meaning set forth in Section 2(d).




“Demand Cut-Back Notice” shall have the meaning set forth in Section 2(b).




“Demand Initiating Holders” shall have the meaning set forth in Section 2(b).




“Demand Notice” shall have the meaning set forth in Section 2(b).




“Demand Offering” shall have the meaning set forth in Section 2(b).




“Effectiveness Period” shall have the meaning set forth in Section 2(c).




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.




“free writing prospectus” shall have the meaning set forth in Rule 405 under the
Securities Act.




“Hold Back Period” shall have the meaning set forth in Section 4.




“Holder” means each person identified as a Holder on Schedule I hereto who is
(or, upon conversion of the Non-Voting Common Stock, will be) the record or
beneficial owner of Registrable Securities, together with its successors and
permitted assigns, who becomes a party to this Agreement; provided, that for
purposes of Section 10, until the Combination Merger Effective Time, a Holder
means each “Holder” (as such term is defined in the Original Agreement) who has
not elected not to be party to this Agreement by so indicating in such Holder’s
Letter of Transmittal or via other notice to the Company pursuant to Section
10(b).




“Indemnified Party” shall have the meaning set forth in Section 8(c).




“Indemnifying Party” shall have the meaning set forth in Section 8(c).




“Initial Registration Statement” shall have the meaning set forth in
Section 2(a).




“Initial Underwritten Offering” means the first Demand Offering on or after the
Closing Date.




“Inspectors” shall have the meaning set forth in Section 5(l).




“Interruption Period” shall have the meaning set forth in Section 5(n).




“Losses” shall have the meaning set forth in Section 8(a).




“Manager” means any lead managing underwriter or underwriters.

 

 
3

--------------------------------------------------------------------------------

 

 

“Marketing Materials” shall have the meaning set forth in Section 8(a).




“Merger Agreement” shall have the meaning set forth in the Recitals.




“Minimum Amount” means $75,000,000.




“Non-Voting Common Stock” means the Company’s Non-Voting Common Stock.




“Original Agreement” shall have the meaning set forth in the Recitals.




“Person” means any individual, corporation, liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government, or any agency or political subdivision thereof.




“Phoenix” shall have the meaning set forth in the Preamble.




“Piggyback Offering” shall have the meaning set forth in Section 3(a).




“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430(A)), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities and all other amendments and supplements to such prospectus,
including post-effective amendments, and all free writing prospectuses and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus, including any free writing prospectus.




“Qualified Offering” means (i) a transaction in which Registrable Securities are
sold to an underwriter on a firm commitment basis for resale to the public or to
institutional investors, (ii) an offering that is a “bought deal” with one or
more investment banks, (iii) a block trade or (iv) other sale of shares to one
or more purchasers in a limited offering or sales process. Each of the
transactions described in clauses (i), (ii), (iii) or (iv) is referred to herein
as a “Type” of Qualified Offering.




“Records” shall have the meaning set forth in Section 5(l).




“Registrable Securities” means (i) the shares of Voting Common Stock issued to
the Holders on the Closing Date, and the shares of Voting Common Stock issuable
upon the conversion of Non-Voting Common Stock issued to the Holders on the
Closing Date, (ii) any (x) additional shares of Voting Common Stock, or (y)
shares of Voting Common Stock issuable upon conversion of any shares of
Non-Voting Common Stock, in each case acquired by a Holder after the Closing
Date if at the time of acquisition such Holder is an Affiliate of the Company,
and (iii) securities of the Company acquired by any Holder in respect of such
Voting Common Stock and Non-Voting Common Stock (x) issued or distributed by way
of a stock dividend, stock split or other distribution, or acquired by way of
any rights offering or similar offering made in respect of the shares of Voting
Common Stock or Non-Voting Common Stock, or (y) in connection with a combination
of shares, recapitalization, acquisition, merger, consolidation or other
reorganization; provided that, as to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when (i) a
Registration Statement with respect to the sale of such Registrable Securities
shall have become effective under the Securities Act and such Registrable
Securities shall have been disposed of in accordance with such Registration
Statement, (ii) they shall have been distributed to the public pursuant to Rule
144 (or any successor rule) under the Securities Act, (iii) they shall have
ceased to be outstanding, (iv) they are held by the Company or one of its
subsidiaries, or (v) they have been sold in a private transaction in which the
transferor's rights and obligations under this Agreement are not assigned to the
transferee of such securities in compliance with this Agreement. In addition,
notwithstanding anything to the contrary contained in this Agreement, any
particular Registrable Securities that are held by a Holder that is not an
Affiliate of the Company and that holds, together with its Affiliates, less than
three percent (3.0%) of the total outstanding shares of Common Stock shall cease
to be Registrable Securities from and after the completion of the Initial
Underwritten Offering or, if later, the one year anniversary of the Closing
Date.

 

 
4

--------------------------------------------------------------------------------

 

 


“Registration” means registration under the Securities Act of an offering of
Registrable Securities pursuant to a Demand Offering or a Piggyback Offering.




“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the related Prospectus, all
amendments and supplements to such registration statement, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement. The term “Registration Statement” shall also include any registration
statement filed pursuant to Rule 462(b) to register additional securities in
connection with any offering.




“road show” means any “road show” as defined in Rule 433 under the Securities
Act, including an electronic road show.




“SEC” means the Securities and Exchange Commission or any other governmental
agency at the time administering the Securities Act.




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.




“Shelf Registration Statement” shall have the meaning set forth in Section 2(a).

 

 
5

--------------------------------------------------------------------------------

 

 

“Transfer” means (i) any direct or indirect sale, assignment, disposition or
other transfer, either voluntary or involuntary, of any capital stock or
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or other agreement,
transaction or series of transactions, in each case that has an exercise or
conversion privilege or a settlement or payment mechanism determined with
reference to, or derived from the value of, the capital stock of the Company and
that hedges or transfers, in whole or in part, directly or indirectly, the
economic consequences of such capital stock or interest in capital stock,
whether any such transaction, swap or series of transactions is to be settled by
delivery of securities, in cash or otherwise; provided, that no Transfer shall
be deemed to have occurred as a result of the entry into, modification of or
existence of any bona fide pledge of the capital stock of the Company in
connection with a secured borrowing transaction, the pledgee with respect to
which is a financial institution in the business of engaging in secured lending
and similar transactions and which has entered into such transaction in the
ordinary course of business until such time as the pledgee commences any action
to foreclose upon such capital stock or any such capital stock is delivered upon
settlement or termination of such pledge. “Transferee” shall have a correlative
meaning.




“underwriter” means (other than with respect to Section 7(a)) any underwriter,
dealer, broker or other entity participating in any offering or distribution of
Registrable Securities.




“underwritten registration” or “underwritten offering” means a registration
under the Securities Act in which securities of the Company are sold to an
underwriter for reoffering to the public.




“Voting Common Stock” means the Company’s Voting Common Stock.




2.             Registration.

 

(a)     Shelf Registration. As promptly as practicable following the time that
the Form S-4 is declared effective by the SEC, the Company shall file with the
SEC a shelf registration statement on Form S-3 (or, if the Company is not at
such time eligible for Form S-3, on Form S-1) permitting the public offering and
sale of all Registrable Securities on a continuous basis pursuant to Rule 415
(or any successor rule) under the Securities Act (the “Initial Shelf
Registration Statement”), and thereafter shall use its commercially reasonable
efforts to cause the Initial Shelf Registration Statement to be declared
effective by the SEC (which Initial Shelf Registration Statement shall include a
plan of distribution approved by Phoenix (such approval not to be unreasonably
withheld or delayed) which shall include sales to underwriters for resale to the
public or to institutional investors, sales on stock exchanges or in the
over-the-counter market (at prevailing market prices, at prices related to such
prevailing market prices or at negotiated prices), block trades, bought deals,
purchases by a broker or dealer as principal and resale by that broker or dealer
for its own account, derivative transactions with third parties, sales in
connection with short sales, other hedging transactions, ordinary broker’s
transactions and transactions in which the broker solicits purchasers, and
privately negotiated transactions). Phoenix shall, upon request, use its
commercially reasonable efforts to furnish to the Company all information
concerning Phoenix, its Subsidiaries, directors, officers and (to the extent
reasonably available to Phoenix) stockholders and such other matters as may be
reasonably necessary or advisable in connection with the preparation and filing
of the Initial Shelf Registration Statement. In addition, Phoenix will use its
commercially reasonable efforts to provide (i) financial statements (including
footnotes) that are timely reviewed (and, if necessary, audited) by Phoenix’s
independent auditor, (ii) management’s discussion and analysis of interim and
annual financial statements, (iii) the consent of Phoenix’s independent auditor
to include annual financial statement reports in the Initial Shelf Registration
Statement, (iv) information necessary to prepare selected financial data, and
(v) information necessary to enable the Company to prepare required pro forma
financial statements and related footnotes, in each case, to the extent
reasonably necessary to permit General to prepare and file the Initial Shelf
Registration Statement. If during the Effectiveness Period with respect thereto
the Initial Shelf Registration Statement shall cease to be effective, then the
Company shall promptly file with the SEC and use its commercially reasonable
efforts to cause to be declared effective a Registration Statement on an
appropriate form under the Securities Act (which shall be on a Form S-3 (or, if
the Company is not at such time eligible for Form S-3, on Form S-1)) permitting
the public offering and sale all Registrable Securities on a continuous basis
pursuant to Rule 415 (or any successor rule) under the Securities Act (any such
Registration Statement described in this sentence, together with the Initial
Registration Statement, the “Shelf Registration Statement”). Notwithstanding
anything to the contrary contained in this Agreement, except pursuant to a
Demand Offering or a Piggyback Offering, no Holder may sell, or offer to sell,
or otherwise dispose of, any Registrable Securities under the Shelf Registration
Statement (x) during the six-month period commencing on the Closing Date and (y)
at any time on or following the one-year anniversary of the Closing Date.

 

 
6

--------------------------------------------------------------------------------

 

 


(b)           Demand Offerings. Any Holder or group of Holders (the “Demand
Initiating Holders”) shall have the right at any time and from time to time
(subject to clause (i) below), by written notice to the Company (the “Demand
Notice”), to request that the Company register the sale of some or all of such
Holder's Registrable Securities by means of a Qualified Offering (a “Demand
Offering”), which Demand Notice shall set forth the Type of Qualified Offering
being requested by the Demand Initiating Holders, and the Company shall use its
commercially reasonable efforts to facilitate such offering, including the
actions required by this Section 2(b).




(i)     The Company shall not be obligated to effect, or take any action to
effect, a Demand Offering if (1) the number of Registrable Securities requested
to be registered would, if fully sold, yield gross proceeds to such Demand
Initiating Holders of less than the Minimum Amount (based on the then-current
market price of the Common Stock), or (2) such Demand Notice is received by the
Company less than 180 days after the last date on which a Demand Offering was
consummated pursuant to this Section 2(b).

 

 
7

--------------------------------------------------------------------------------

 

 


(ii)     The Demand Initiating Holders shall deliver the Demand Notice to all
other Holders concurrently with notice to the Company. The Demand Notice shall
include notice to all other Holders that they have the opportunity to include
Registrable Securities held by them in the proposed Demand Offering by
submitting their own written notice to the Demand Initiating Holders and the
Company (and the Company shall provide any Holder with the names and notice
information for all other Holders promptly upon request in connection
therewith). Such other Holders must give notice of their election to participate
in the Demand Offering to the Demand Initiating Holders and the Company within
five (5) Business Days of receipt of such notice. In connection with any Demand
Offering in which more than one Holder participates, and the Manager
participating in such offering advises in writing (the “Demand Cut-Back Notice”)
to the Holders of Registrable Securities to be included in such offering that
the total number of Registrable Securities to be included in such offering
exceeds the amount that can be sold in (or during the time of) such offering
without delaying or jeopardizing the success of such offering (including the
price per share of the Registrable Securities to be sold), then the Registrable
Securities to be offered by the participating Holders shall be reduced pro rata
on the basis of the number of Registrable Securities requested to be registered
by each participating Holder in such offering.




(iii)     If a proposed Demand Offering under the Demand Notice can be effected
pursuant to the Shelf Registration Statement, the Company shall, as soon as
practicable after receiving a Demand Notice, file and effect an amendment of, or
supplement to, the Shelf Registration Statement. If the proposed Demand Offering
pursuant to a Demand Notice cannot be effected pursuant to the Shelf
Registration Statement, the Company, within 60 days of the date on which the
Company receives a Demand Notice, shall file with the SEC, and the Company shall
thereafter use its commercially reasonable efforts to cause to be declared
effective as promptly as practicable, a Registration Statement on the
appropriate form for the registration and sale, in accordance with the requested
Type of Qualified Offering specified by the applicable Demand Notice, of the
total number of Registrable Securities sought to be included in the applicable
Qualified Offering. In all events, the Company shall otherwise comply with
provisions of Section 5 with respect to such Qualified Offering.




(c)           The Company shall use commercially reasonable efforts to keep each
Registration Statement filed pursuant to this Section 2 continuously effective
and usable for the resale of the Registrable Securities covered thereby (i) in
the case of a Registration Statement that is not a Shelf Registration Statement,
for a period of one hundred twenty (120) days from the date on which the SEC
declares such Registration Statement effective, and (ii) in the case of a Shelf
Registration Statement, for a period from the date on which the SEC declares the
Shelf Registration Statement effective until all of the Registrable Securities
covered by the Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement or cease to be Registrable Securities; provided,
however, that the Holders acknowledge that no sales of Registrable Securities
shall be made thereunder after the one-year anniversary of the Closing Date
other than pursuant to a Demand Offering. The time period for which the Company
is required to maintain the effectiveness of any Registration Statement shall be
extended by the aggregate number of days of all Delay Periods and all
Interruption Periods occurring with respect to such Registration, and such
period and any extension thereof is hereinafter referred to as the
“Effectiveness Period.”

 

 
8

--------------------------------------------------------------------------------

 

 


(d)           The Company shall be entitled to postpone the filing of any
Registration Statement or, in the case of a Demand Offering under the Shelf
Registration Statement, the filing of any prospectus supplement with respect
thereto, otherwise required to be prepared and filed by the Company pursuant to
this Section 2, or suspend the use of any Prospectus that is part of a
Registration Statement for a reasonable period of time (a “Delay Period”), if
the Board of Directors of the Company determines in the Board of Directors’
reasonable judgment and in good faith that the registration and/or distribution
of Registrable Securities would require the Company to make an Adverse
Disclosure; provided, that the Company shall not use this right more than an
aggregate of ninety (90) days in any twelve (12) month period. If the Company
shall so suspend the use of a Prospectus, the Holders whose Registrable
Securities are included in such Prospectus shall discontinue sales of
Registrable Securities pursuant to such Registration Statement, but such Holders
may settle any sales of Registrable Securities previously made. The Company
shall not be entitled to initiate or continue a Delay Period unless it shall (A)
concurrently prohibit sales by all other security holders under registration
statements covering securities held by such other security holders and (B) in
accordance with the Company’s policies from time to time in effect, forbid sales
in the open market by directors and executive officers of the Company. Upon
disclosure of such information or the termination of the condition described
above, the Company shall promptly (x) provide notice to the Holders whose
Registrable Securities are included in the suspended Prospectus or withdrawn or
postponed Registration Statement, (y) terminate any suspension of sales it has
put in effect and (z) take such other actions as reasonably necessary to permit
registered sales of Registrable Securities as required or contemplated by this
Agreement, including, if necessary, the filing of a post-effective amendment or
prospectus supplement so that the Registration Statement and Prospectus will not
include an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Holders acknowledge that, following
the one-year anniversary of the Closing Date, the Company shall not be obligated
to notify the Holders that an actual or potential Delay Period or Interruption
Period has occurred or may occur unless there is a currently pending Demand
Offering.

 

 
9

--------------------------------------------------------------------------------

 

 

(e)           If the Manager participating in an underwritten offering delivers
a Demand Cut-Back Notice, the Company shall include in such Demand Offering (i)
first, the number of Registrable Securities the participant Holders wish to
sell, and (ii) second, the number of other securities proposed to be included
therein by any other Persons (including the Company), allocated among such
Persons as the Company may determine. If the number of shares of Common Stock
which can be sold pursuant to the Demand Cut-Back Notice is less than the number
of Registrable Securities to be sold by the participating Holders, the number of
Registrable Securities sold shall be allocated pursuant to the last sentence of
Section 2(b)(ii).




(f)            Holders of a majority in number of the Registrable Securities to
be included in a Registration Statement pursuant to this Section 2 in respect of
a Demand Offering may, at any time prior to the effective date of the
Registration Statement or Prospectus relating to such Demand Offering, revoke
such request by providing a written notice to the Company revoking such request
(provided, however, that if (x) the Company shall have commenced a road show in
respect of such Demand Offering, or (y) the Holders who revoked such request do
not promptly reimburse the Company for all of its out-of-pocket costs and
expenses incurred in the preparation, filing and processing of the Registration
Statement or Prospectus relating to such Demand Offering, then in each case such
Demand Offering shall be deemed to have been consummated for purposes of Section
2(b)(i)).




3.             Piggyback Registration.

 

(a)           Right to Piggyback. If at any time the Company proposes to conduct
an underwritten public offering of any of its stock or other equity securities
for cash pursuant to an effective registration statement under the Securities
Act (other than a registration statement (i) on Form S-8 or Form S-4 or any
successor forms thereto, (ii) filed solely in connection with a dividend
reinvestment plan or a stock purchase plan or an employee benefit plan, or (iii)
in connection with any such offering undertaken pursuant to Section 2), then the
Company shall promptly give written notice of such proposed underwritten
offering to the Holders at least ten (10) Business Days before the anticipated
filing date. Such notice shall offer the Holders the opportunity to register
such amount of Registrable Securities as they may request (a “Piggyback
Offering”). Subject to Section 3(b), the Company shall include in each such
Piggyback Offering all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within five (5) Business
Days after notice has been given to the Holders. Each Holder shall be permitted
to withdraw all or any portion of the Registrable Securities of such Holder from
a Piggyback Offering at any time prior to the distribution of a “red herring”
preliminary Prospectus with respect to such Piggyback Offering.




(b)           Priority on Piggyback Registrations. The Company shall permit the
Holders to include all such Registrable Securities on the same terms and
conditions as any similar securities, if any, of the Company or of any other
persons included therein. Notwithstanding the foregoing, if the Company or the
Manager participating in such offering advise the Holders in writing that the
total amount of securities requested to be included in such Piggyback Offering
exceeds the amount which can be sold in (or during the time of) such offering
without delaying or jeopardizing the success of the offering (including the
price per share of the securities to be sold), then the amount of securities to
be offered for the account of the Holders and other third party holders with
piggyback registration rights with respect to such offering participating in
such offering shall be reduced (to zero if necessary) pro rata on the basis of
the number of Registrable Securities requested to be registered by each such
Holder and the number of shares of Common Stock (or other securities) requested
to be registered by such other holder participating in such offering. No such
reduction shall reduce the securities being offered by the Company for its own
account or, if such offering is made pursuant to a demand registration right of
third party holders, for the account of such third party holders.

 

 
10

--------------------------------------------------------------------------------

 

 


(c)           Right to Abandon. Nothing in this Section 3 shall create any
liability on the part of the Company to the Holders if the Company, in its sole
discretion, should decide not to proceed with the proposed underwritten offering
pursuant to Section 3(a), regardless of any action whatsoever that a Holder may
have taken, whether as a result of the issuance by the Company of any notice
hereunder or otherwise. Any such determination not to proceed with an
underwritten offering shall not affect the obligations of the Company to pay or
to reimburse all registration expenses pursuant to Section 6.




4.            Holdback Agreement. If during the Effectiveness Period, the
Company shall file a registration statement (other than a registration statement
(1) on Form S-8 or Form S-4 or any successor forms thereto, or (2) filed solely
in connection with a dividend reinvestment plan or a stock purchase plan or an
employee benefit plan), with respect to an underwritten public offering of
Voting Common Stock or securities convertible into, or exchangeable or
exercisable for, such securities) then each Holder shall, to the extent not
inconsistent with applicable law and if requested by the underwriters in such
offering, execute such lock-up agreements as shall be reasonably requested by
the underwriters, provided that the Company and the directors and executive
officers of the Company execute substantially similar lock up agreements
covering a substantially similar lock-up period; provided that, in no event may
any such Holder be required to execute a lock-up agreement prohibiting sales for
a period beginning more than ten (10) days prior to the pricing date for such
offering and ending more than ninety (90) days (or, with respect to the first
underwritten public offering of Voting Common Stock following the Closing Date,
if requested by the underwriters in such offering, more than one hundred and
twenty (120) days) after the consummation of such offering (the “Hold Back
Period”). Notwithstanding the foregoing, any obligations of the Holders under
this Section 4 shall terminate in the event that (i) the Company or any
underwriter terminates, releases or waives, in whole or in disproportionate
part, the holdback agreements with respect to the Company, any executive officer
or director of the Company or any such other Person who has been granted
registration rights by the Company, or (ii) any such Holder was not provided the
opportunity in accordance with this Agreement to include its Registrable
Securities in such offering as a Piggyback Registration or Demand Registration
(other than any Registrable Securities not so included pursuant to Section
2(b)(ii) in connection with a Demand Cut-Back Notice or Section 3(b)).

 

 
11

--------------------------------------------------------------------------------

 

 


5.             Registration Procedures.  In connection with the registration
obligations of the Company pursuant to and in accordance with Sections 2 and
3 and subject to provisions thereof, the Company shall use commercially
reasonable efforts to effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
possible:

 

(a)            As promptly as practicable following the time Form S-4 is
declared effective, file the Initial Shelf Registration Statement in accordance
with first sentence of Section 2(a) and otherwise comply with Section 2(a);




(b)           prepare and file with the SEC any necessary Registration Statement
for the sale of the Registrable Securities on any form for which the Company
then qualifies or which counsel for the Company shall deem appropriate in
accordance with such Holders’ intended method or methods of distribution
thereof, and, subject to the Company’s right to terminate or abandon a
registration pursuant to Section 3(c), use commercially reasonable efforts to
cause such Registration Statement to become effective and remain effective as
provided herein;




(c)           prepare and file with the SEC such amendments (including
post-effective amendments) to the applicable Registration Statement in respect
of such offering, and such supplements to the related Prospectus, as may be
required by the rules, regulations or instructions applicable to the Securities
Act during the applicable period, in accordance with the intended methods of
disposition specified by the Holders of the Registrable Securities covered by
such Registration Statement, make generally available earnings statements
satisfying the provisions of Section 11(a) of the Securities Act (provided that
the Company shall be deemed to have complied with such Section 11(a) if it has
complied with Rule 158 under the Securities Act), and cause the related
Prospectus, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; provided, however, that, before filing the Registration
Statement or Prospectus, or any amendments or supplements thereto (other than
reports required to be filed by it under the Exchange Act that are incorporated
or deemed to be incorporated by reference into the Registration Statement and
the Prospectus except to the extent that such reports related primarily to the
offering), the Company shall (i) furnish, as far in advance as practically
possible, to the Holders of Registrable Securities covered by the Registration
Statement and applicable Prospectus and their counsel, and to any underwriters
and their counsel, for review and comment, copies of all documents required to
be filed and (ii) include all such comments as are reasonably requested by such
Holders, underwriter and counsel (including in respect of any description of the
Holders);

 

 
12

--------------------------------------------------------------------------------

 

 


(d)           notify the Holders of any Registrable Securities covered by such
Registration Statement promptly and (if requested) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to such Registration Statement or
any post-effective amendment, when the same has become effective, (ii) when the
SEC has provided written comments or written correspondence in respect of such
Registration Statement, (iii) of any request by the SEC for amendments or
supplements to such Registration Statement or the related Prospectus or for
additional information regarding the Company or the Holders, (iv) of the
issuance by the SEC of any stop order, or any other order by the SEC or another
regulatory body, suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceedings for that purpose, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (vi) of the removal of any such stop order,
injunction or any proceedings for that purpose and (vii) of the happening of any
event that requires the making of any changes in such Registration Statement,
Prospectus or free writing prospectus or documents incorporated or deemed to be
incorporated therein by reference so that they will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

(e)            use commercially reasonable efforts to prevent the issuance of
any order suspending the effectiveness of such Registration Statement or the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction in the United States, and to obtain the lifting or
withdrawal of any such order at the earliest practicable time;




(f)            furnish to the Holder of any Registrable Securities covered by
such Registration Statement, each counsel for such Holders and each Manager, if
any, without charge, one conformed copy of such Registration Statement, as
declared effective by the SEC, and of each post-effective amendment thereto, in
each case including financial statements and schedules and all exhibits and
reports incorporated or deemed to be incorporated therein by reference; and
deliver, without charge, such number of copies of the preliminary prospectus,
any amended preliminary prospectus, any free writing prospectus, each final
Prospectus and any post-effective amendment or supplement thereto, as such
Holder covered by such Registration Statement may reasonably request in order to
facilitate the disposition of the Registrable Securities of such Holder in
conformity with the requirements of the Securities Act;




(g)           prior to any public offering of Registrable Securities covered by
such Registration Statement, use commercially reasonable efforts to (i) register
or qualify such Registrable Securities for offer and sale under the securities
or “Blue Sky” laws of such jurisdictions as the Holders of such Registrable
Securities and the underwriters (if any) shall reasonably request in writing,
(ii) keep such registration or qualification in effect for so long as such
Registration Statement is required to be kept effective and (iii) take any other
action which may be reasonably necessary to enable the Holders to consummate the
disposition in such jurisdiction of the Registrable Securities owned by the
Holders; provided, however, that the Company shall in no event be required to
qualify generally to do business as a foreign corporation or as a dealer in any
jurisdiction where it is not at the time required to be so qualified or to
execute or file a general consent to service of process in any such jurisdiction
where it has not theretofore done so or to take any action that would subject it
to general service of process or taxation in any such jurisdiction where it is
not then subject;

 

 
13

--------------------------------------------------------------------------------

 

 


(h)           upon the occurrence of any event contemplated by
Section 5(d)(vii), prepare and deliver to the Holders a reasonable number of
copies of a supplement or post-effective amendment to the Registration Statement
or the related Prospectus or any document incorporated or deemed to be
incorporated therein by reference and file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder (including upon the termination of any Delay Period), such
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;




(i)            use commercially reasonable efforts to cause all Registrable
Securities covered by such Registration Statement to be listed on each
securities exchange or automated interdealer quotation system, if any, on which
similar securities issued by the Company are then listed or quoted, or, if none,
on such securities exchange or automated interdealer quotation system reasonably
selected by the Company, and cause to be satisfied all requirements and
conditions of such securities exchange or quotation system to the listing or
quoting of such securities that are reasonably within the control of the Company
including, without limitation, registering the applicable class of Registrable
Securities under the Exchange Act, if appropriate, and using commercially
reasonable efforts to cause such registration to become effective pursuant to
the rules of the SEC in accordance with the terms hereof;




(j)            on or before the effective date of such Registration Statement,
provide a transfer agent and registrar for all Registrable Securities covered by
such Registration Statement, and provide the transfer agent with printed
certificates for the Registrable Securities covered by such Registration
Statement, which are in a form eligible for deposit with The Depository Trust
Company;




(k)           cooperate with participating Holders to facilitate the timely
preparation and delivery of certificates not bearing any restrictive legends
representing Registrable Securities to be sold, such certificates to be in such
denominations and registered in such names as such Holders or the Manager may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters or, if not an underwritten offering, in
accordance with the instructions of the participating Holders at least two (2)
Business Days prior to any sale of Registrable Securities, and instruct any
transfer agent and registrar of Registrable Securities to release any stop
transfer orders in respect thereof (and, in the case of Registrable Securities
registered on a Shelf Registration Statement, at the request of any Holder,
prepare and deliver certificates representing such Registrable Securities not
bearing any restrictive legends and deliver or cause to be delivered an opinion
or instructions to the transfer agent in order to allow such Registrable
Securities to be sold from time to time);

 

 
14

--------------------------------------------------------------------------------

 

 


(l)            if such offering is an underwritten offering, make available for
inspection by any underwriter participating in any offering pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any Holders of a majority in number of Registrable Securities to be included in
such underwritten offering and any such underwriter (collectively, the
“Inspectors”), during normal business hours and in a manner not burdensome to
the Company, all financial and other records and other information, pertinent
corporate documents and properties of any of the Company and its subsidiaries
(collectively, the “Records”), as shall be reasonably requested, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such Inspector in connection with establishing a defense under
Section 11 of the Securities Act with respect to such Registration Statement;
provided, however, that the Records that the Company determines, in good faith,
to be confidential and which it notifies the Inspectors in writing are
confidential shall not be disclosed to any Inspector unless such Inspector signs
a confidentiality agreement reasonably satisfactory to the Company, which shall
permit the disclosure of such Records in such Registration Statement or the
related Prospectus if (i) necessary to avoid or correct a material misstatement
in or material omission from such Registration Statement or Prospectus or (ii)
the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction; provided further, however, that any
decision regarding the disclosure of information pursuant to subsection (i)
shall be made only after consultation with counsel for the applicable Inspectors
and the Company;




(m)          not later than the effective date of a Registration Statement, the
Company shall provide to the Holders the CUSIP number for all Registrable
Securities;




(n)           if such offering is an underwritten offering, enter into such
agreements (including underwriting, distribution, placement or similar
agreements in form, scope and substance as is customary in underwritten
offerings (including any over allotment or “green shoe” options)) and take all
such other appropriate and reasonable actions requested by the Holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the Managers) in order to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, (i) use commercially reasonable efforts to obtain (x) customary
negative assurance letters and (y) opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managers and counsel to the Holders of the
Registrable Securities being sold), addressed to each of the underwriters as to
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such underwriters, (ii)
use commercially reasonable efforts to obtain “cold comfort” letters and updates
thereof from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each of the underwriters, such letters
to be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings, and (iii)
cause the senior executive officers of the Company to participate in the
customary road show presentations that may be reasonably requested by the
underwriters and otherwise to facilitate, cooperate with and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto (giving due consideration to management's time and other commitments and
endeavoring to only burden management time during normal business hours) (the
above shall be done at each closing under such underwriting or similar
agreement, or as and to the extent required thereunder); and

 

 
15

--------------------------------------------------------------------------------

 

 


(o)           use its commercially reasonable efforts to take all actions
reasonably necessary to effect the registration, offer and sale of the
Registrable Securities as contemplated by this Agreement.




The Company may require each Holder of Registrable Securities covered by a
Registration Statement to furnish such information regarding such Holder and
such Holder’s intended method of disposition such Registrable Securities as it
may from time to time reasonably request in writing. If any such information is
not furnished within a reasonable period of time after receipt of such request,
the Company may exclude such Holder’s Registrable Securities from such
Registration Statement.




Each Holder of Registrable Securities covered by a Registration Statement agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Sections 5(d)(ii), 5(d)(iii), 5(d)(iv), 5(d)(v) or
5(d)(vii), that such Holder shall discontinue disposition of any Registrable
Securities covered by the Registration Statement or the related Prospectus until
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 5(h), or until such Holder is advised in writing by the Company that the
use of the applicable Prospectus may be resumed, and has received copies of any
amended or supplemented Prospectus or any additional or supplemental filings
which are incorporated, or deemed to be incorporated, by reference in such
Prospectus (such period during which disposition is discontinued being an
“Interruption Period”) and, if requested by the Company, the Holder shall
deliver to the Company (at the expense of the Company) all copies then in its
possession, other than permanent file copies then in such holder’s possession,
of the Prospectus covering such Registrable Securities at the time of receipt of
such request.

 

 
16

--------------------------------------------------------------------------------

 

 


Each Holder of Registrable Securities covered by a Registration Statement
further agrees not to utilize any material other than the applicable current
preliminary Prospectus, free writing Prospectus, road show or Prospectus in
connection with the offering of such Registrable Securities.




6.             Registration Expenses. Whether or not any Registration Statement
is filed or becomes effective, the Company shall pay all costs, fees and
expenses incident to the Company’s performance of or compliance with this
Agreement, including (i) all registration and filing fees, including FINRA
filing fees, (ii) all fees and expenses of compliance with securities or “Blue
Sky” laws, including reasonable fees and disbursements of counsel in connection
therewith, (iii) printing and copying expenses (including expenses of printing
certificates for Registrable Securities and of printing Prospectuses if the
printing of Prospectuses is requested by the Holders or the Managers, if any)
and expenses associated with a road show, (iv) messenger, telephone and delivery
expenses, (v) fees and disbursements of counsel for the Company, (vi) fees and
disbursements of all independent certified public accountants of the Company
(including expenses of any “cold comfort” letters required in connection with
this Agreement) and all other persons retained by the Company in connection with
such Registration Statement, (vii) fees and disbursements of one counsel, other
than the Company’s counsel, selected by Holders of a majority of the Registrable
Securities being registered, to represent all such Holders, (viii) fees and
disbursements of underwriters customarily paid by the issuers or sellers of
securities (excluding underwriting discounts and commissions), (ix) fees and
expenses of any transfer agent or custodian and (x) all other costs, fees and
expenses incident to the Company’s performance or compliance with this Agreement
customarily paid by issuers of securities. Notwithstanding the foregoing, the
fees and expenses of any persons retained by any Holder, other than one counsel
for all such Holders in connection with any particular Demand Offering or
Piggyback Offering (to be selected by the Demand Initiating Holders, if
applicable, or a majority in interest of participating Holders), and any
discounts, commissions or brokers’ fees or fees of similar securities industry
professionals, and any transfer taxes relating to the disposition of the
Registrable Securities by a Holder, will be payable by such Holder, and the
Company will have no obligation to pay any such amounts.




7.             Underwriting Requirements.

 

(a)           In the case of any underwritten offering pursuant to a Demand
Offering or Piggyback Offering, the Company shall select the Manager that shall
manage or lead such offering and any other underwriter with respect thereto.

 

 
17

--------------------------------------------------------------------------------

 

 


(b)           In the case of any Demand Offering, no Holder shall be entitled to
participate in an underwritten offering unless and until such Holder has entered
into an underwriting, distribution or other similar agreement with such
underwriter or underwriters (including a Manager) for such offering in such form
as the Demand Initiating Holders, the Company and such underwriter or
underwriters shall reasonably determine; provided, that no Holder of Registrable
Securities included in any underwritten registration shall be required to make
any representations or warranties to the Company or the underwriters (other than
customary representations and warranties regarding such Holder (including such
Holder’s ownership of the shares to be sold pursuant to such underwriting, the
authorization, execution and delivery of the underwriting agreement by such
Holder and the absence of consents required to be obtained by such Holder and
conflicts with respect to such Holder in connection with the offering)) or to
undertake any indemnification or contribution obligations to the Company or any
underwriter with respect thereto, other than as specifically provided in
Section 8.




(c)           In the case of any Piggyback Offering that is an underwritten
offering, no Holder shall be entitled to participate in such an underwritten
offering unless and until such Holder has entered into an underwriting,
distribution or other similar agreement with such underwriter or underwriters
for such offering in such form as the Company and such institution or
institutions shall reasonably determine; provided, that no Holder of Registrable
Securities included in any underwritten registration shall be required to make
any representation or warranties to the Company or the underwriters (other than
customary representations and warranties regarding such Holder (including such
Holder’s ownership of the shares to be sold pursuant to such underwriting, the
authorization, execution and delivery of the underwriting agreement by such
Holder, the absence of consents required to be obtained by such Holder and
conflicts with respect to such Holder in connection with the offering)) or to
undertake any indemnification or contribution obligations to the Company or any
underwriter with respect thereto, other than as specifically provided in
Section 9.

 

 
18

--------------------------------------------------------------------------------

 

 


8.     Indemnification.

 

(a)           Indemnification by the Company. The Company shall indemnify and
hold harmless, to the fullest extent permitted by law, each Holder of
Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, each of such Holders’ officers, employees,
directors, trustees, partners, managers, members, and agents and employees of
each of them, any underwriter (as defined in the Securities Act) for such
Holder, and each Person who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), or such
Holder’s securities or such underwriter, officers, and the employees, directors,
trustees, partners, managers, members and agents and employees of each such
controlling person (each such Person, a “Covered Person”) to the fullest extent
lawful, from and against any and all losses, claims, damages, liabilities,
judgments, costs (including costs of investigation or preparation and reasonable
attorneys’ fees) and expenses (including any amounts paid in any settlement
effected with the Company’s consent, which consent shall not be unreasonably
withheld or delayed) to which each such Covered Person may become subject
(collectively, “Losses”), as incurred, arising out of or based upon (w) any
untrue or alleged untrue statement of a material fact contained in such
Registration Statement or Prospectus or in any amendment or supplement thereto
in any preliminary Prospectus or any other document incorporated by reference
therein, any free writing prospectus, any information the Company has filed or
is required to file pursuant to Rule 433(d) under the Securities Act, or any
other material or information provided to or made available to investors by, or
with the approval of, the Company in connection with the offering, including any
road show for the offering (collectively, “Marketing Materials”), (x) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are based upon information furnished in writing to the Company by or on
behalf of such Holder expressly for use in the Marketing Materials, (y) any
untrue statement or alleged untrue statement of a material fact in the
information conveyed to any purchaser at the time of the sale to such purchaser,
or the omission or alleged omission to state therein a material fact required to
be stated therein, or (z) any violation by the Company of any federal, state or
common law rule or regulation applicable to the Company and relating to action
required of or inaction by the Company in connection with any such registration;
provided, however, that the Company shall not be liable to any such Covered
Person to the extent that any such Losses arise out of or are based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any preliminary Prospectus if (i) having previously been furnished by or
on behalf of the Company with copies of the Prospectus, such Holder failed to
send or deliver a copy of the Prospectus with or prior to the delivery of
written confirmation of the sale of Registrable Securities by such Holder to the
person asserting the claim from which such Losses arise and (ii) the Prospectus
would have corrected in all material respects such untrue statement or alleged
untrue statement or such omission or alleged omission; and provided further,
however, that the Company shall not be liable in any such case to the extent
that any such Losses arise out of or are based upon an untrue statement or
alleged untrue statement or omission or alleged omission in the Prospectus, if
(A) such untrue statement or alleged untrue statement, omission or alleged
omission is corrected in all material respects in an amendment or supplement to
the Prospectus, and (B) having previously been furnished by or on behalf of the
Company with copies of the Prospectus, as so amended or supplemented, such
Holder thereafter fails to deliver such Prospectus, as so amended or
supplemented, prior to or concurrently with the sale of Registrable Securities.
The indemnity agreement in this Section 8(a) shall not apply to amounts paid in
settlement of any Loss if such settlement is effected without the consent of the
Company (not to be unreasonably withheld). The Company shall not be liable for
any Loss to the extent it arises out of or is based upon a statement, omission
or violation which occurs in reliance upon and in conformity with information
with respect to such Holder, underwriter or controlling person furnished in
writing expressly for use in connection with such registration by such Holder,
underwriter or controlling person.

 

 
19

--------------------------------------------------------------------------------

 

 


(b)           Indemnification by Holder of Registrable Securities. In connection
with any Registration Statement in which a Holder is participating, such Holder
shall furnish to the Company in writing such information as the Company
reasonably requests for use in connection with the Marketing Materials and
agrees to indemnify, severally and not jointly with the other Holders and to the
fullest extent permitted by law, the Company, its directors, officers, agents or
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), the directors,
officers, agents or employees of such controlling persons and any underwriter
and any control person of such underwriter, from and against all Losses arising
out of or based upon (x) any untrue or alleged untrue statement of a material
fact contained in the Marketing Materials or (y) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, to the extent, but only to the extent,
that such untrue or alleged untrue statement or omission or alleged omission
occurs in reliance upon and is consistent with information so furnished in
writing by or on behalf of such Holder to the Company expressly for use in such
Marketing Materials. No Holder shall be held liable for any damages in excess of
the total amount of proceeds received by such Holder from the sale of the
Registrable Securities sold by such Holder (net of all underwriting discounts
and commissions) under a particular Registration Statement. The indemnity
agreement in this Section 8(b) shall not apply to amounts paid in settlement of
any Loss if such settlement is effected without the consent of the Holder (not
to be unreasonably withheld).




(c)           Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability, except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to assume, at the Indemnifying Party’s expense, the defense
of any such claim or proceeding, with counsel reasonably satisfactory to such
Indemnified Party; provided, however, that (i) an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party, unless: (1) the Indemnifying
Party agrees to pay such fees and expenses; (2) the Indemnifying Party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such Indemnified Party; or (3) the named
parties to any proceeding (including impleaded parties) include both such
Indemnified Party and the Indemnifying Party, and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are in addition to or are inconsistent with those available
to the Indemnifying Party or that a conflict of interest is likely to exist
among such Indemnified Party and any other Indemnified Parties (in which case
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party); and (ii) subject to subsection (3)
above, the Indemnifying Party shall not, in connection with any one such claim
or proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnified Party shall not be subject to any liability
for any settlement made without its consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The Indemnifying Party shall not
consent to entry of any judgment or enter into any settlement that (x) does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release, in form and substance reasonably
satisfactory to the Indemnified Party, from all liability in respect of such
claim or litigation for which such Indemnified Party would be entitled to
indemnification hereunder, and (y) involves the imposition of equitable remedies
or the imposition of any obligations on the Indemnified Party.

 

 
20

--------------------------------------------------------------------------------

 

 


(d)           Contribution. If the indemnification provided for in this
Section 8 is applicable in accordance with its terms but is legally unavailable
to an Indemnified Party in respect of any Losses, then each applicable
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include any legal or other fees or expenses incurred by such party
in connection with any investigation or proceeding. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this
Section 8(d) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in the immediately preceding three sentences. Notwithstanding the provision
of this Section 8(d), an Indemnifying Party that is a Holder shall not be
required to contribute any amount which is in excess of the amount by which the
total proceeds received by such Holder from the sale of the Registrable
Securities sold by such Holder (net of all underwriting discounts and
commissions) exceeds the amount of any damages that such Indemnifying Party has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

 
21

--------------------------------------------------------------------------------

 

 


(e)           The indemnities provided in this Section 8 shall survive the
transfer or assignment of any Registrable Securities by such Holder.




(f)            Deemed Underwriter. To the extent that any of the Holders is, or
would be reasonably expected to be, deemed to be an underwriter of Registrable
Securities pursuant to any SEC comments or policies or any court of law or
otherwise, the Company agrees that (i) the indemnification and contribution
provisions contained in this Section 8 shall be applicable to the benefit of
such Holder in its role as deemed underwriter in addition to its capacity as a
Holder (so long as the amount for which any other Holder is or becomes
responsible does not exceed the amount for which such Holder would be
responsible if the Holder were not deemed to be an underwriter of Registrable
Securities) and (ii) such Holder and its representatives shall be entitled to
conduct the due diligence which would normally be conducted in connection with
an offering of securities registered under the Securities Act, including receipt
of customary opinions and comfort letters.




9.             Rule 144 Information. With a view to making available the
benefits of certain rules and regulations of the SEC which may at any time
permit the sale of the Registrable Securities to the public without
registration, the Company shall use its commercially reasonable efforts to:




(a)           Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act (or any similar
rule), for so long as the Company remains subject to the periodic reporting
requirements under Section 13 or 15(d) of the Exchange Act.




(b)           Use its commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act.




(c)           Furnish to any Holder forthwith upon request a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act.

 

 
22

--------------------------------------------------------------------------------

 

 


10.          Miscellaneous.


(a)           Limitations on Subsequent Registration Rights. After the date of
this Agreement, the Company shall not grant registration rights to any third
party which are inconsistent with the registration rights granted to Holders
hereunder, unless the Company has obtained the written consent of Holders of at
least a majority of the Registrable Securities. As of the date of this Agreement
and as of the Combination Merger Effective Time, the Company represents and
warrants to the Holders that it has not and will not have entered into any other
agreement providing any Person with registration rights with respect to
securities of the Company that will be in force from and after the Combination
Merger Effective Time.




(b)           Termination. This Agreement and the obligations of the Company and
the Holders hereunder (other than with respect to Section 8) shall terminate on
the first date on which no Registrable Securities remain outstanding. Prior to
the Combination Merger Effective Time, any Holder party to the Original
Agreement may elect not to be party to this Agreement by so indicating in such
Holder’s Letter of Transmittal or via other notice to the Company, and none of
such Holder’s securities shall be deemed to be Registrable Securities. No such
termination election shall be effective if made from and after the Combination
Merger Effective Time.




(c)            Notices. All notices, requests, waivers and other communications
made pursuant to this Agreement shall be in writing and shall be deemed to have
been effectively given (i) when personally delivered to the party to be
notified; (ii) when sent by confirmed facsimile to the party to be notified at
the number set forth below; (iii) three (3) Business Days after deposit in the
United States mail postage prepaid by certified or registered mail return
receipt requested and addressed to the party to be notified as set forth below;
or (iv) one (1) Business Day after deposit with a national overnight delivery
service, postage prepaid, addressed to the party to be notified as set forth
below with next-business-day delivery guaranteed, in each case as follows or to
such other address or to such other telecopier number as such party may
designate in writing from time to time:




In the case of the Company, to:




 

Media General, Inc.
333 E. Franklin Street
Richmond, Virginia 23219
Attention:     James F. Woodward 
                       Andrew C. Carington, Esq
Facsimile: (804) 887-7021


 
23

--------------------------------------------------------------------------------

 

 

with copies (which shall not constitute notice) to:



Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:     Philip Richter, Esq.
     John E. Sorkin, Esq.
Facsimile:     (212) 859-4000



with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton, LLP

919 Third Avenue

New York, NY 10022

Attention: Jonathan E. Levitsky, Esq.

Facsimile: (212) 909-6836




In the case of Phoenix (prior to the Combination Merger Effective Time), to:




c/o Young Broadcasting, LLC
441 Murfreesboro Road
Nashville, TN 37210
Attention: General Counsel
Facsimile: (615) 369-7388

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton, LLP

919 Third Avenue

New York, NY 10022

Attention: Jonathan E. Levitsky, Esq.

Facsimile: (212) 909-6836




In the case of the Holders:




To the names and addresses set forth on each Holder’s signature pages hereto. In
the case of any other Holder, to such Holder at its address set forth in the
stock ledger of the Company.




(d)           Separability. If any provision of this Agreement shall be declared
to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.




(e)           Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, devisees, legatees,
legal representatives, successors and assigns. The obligations of Phoenix
hereunder may not be assigned. The rights to cause the Company to register
Registrable Securities pursuant to Sections 2 and 3 may not be assigned;
provided, that, notwithstanding the foregoing, a Holder shall be permitted to
assign its rights to cause the Company to register Registrable Securities
pursuant to Sections 2 and 3 to (i) an Affiliate of such Holder in connection
with a transfer or assignment by such Holder of such Registrable Securities to
such Affiliate, or (ii) any other Person in connection with a transfer or
assignment by such Holder of such Registrable Securities if such Registrable
Securities represent, at the time of such transfer or assignment, at least five
percent (5%) of the outstanding shares of Common Stock; provided, further, that,
in the case of each of clauses (i) and (ii), such transfer or assignment of
Registrable Securities is otherwise effected in accordance with applicable
securities laws and in compliance with the restrictions on transfer contained in
this Agreement and in any other agreement between the Company and the Holder.
From and after the time of any such permitted assignment of registration rights
hereunder, the applicable transferee shall be a Holder hereunder. No transfer or
assignment will divest a Holder or any subsequent owner of such rights and
powers, unless all Registrable Securities are transferred or assigned.

 

 
24

--------------------------------------------------------------------------------

 

 


(f)            Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith) constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter of this
Agreement.




(g)           Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the prior written consent of the Company and Holders of at least a
majority in number of the Registrable Securities then outstanding (and, prior to
the Combination Merger Effective Time, Phoenix).




(h)           Expenses. Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, all costs and expenses
incurred in connection with the execution of this Agreement shall be paid by the
party incurring such costs or expenses, except as otherwise set forth herein.




(i)            Interpretation.




(i)     The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.




(ii)     The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders, as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

 

 
25

--------------------------------------------------------------------------------

 

 

(iii)     The terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.




(iv)     When a reference is made in this Agreement to a Section, paragraph,
Exhibit or Schedule, such reference is to a Section, paragraph, Exhibit or
Schedule to this Agreement unless otherwise specified.




(v)     The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to include the words “without limitation”, unless
otherwise specified.




(vi)     A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.




(j)            Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be one and the same agreement, and shall become
effective when counterparts have been signed by each of the parties and
delivered to each other party.




(k)           Governing Law. This Agreement shall be governed and construed in
accordance with the internal Laws of the Commonwealth of Virginia applicable to
contracts made and wholly performed within such commonwealth, without regard to
any applicable conflicts of law principles that would result in the application
of the Laws of any other jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Eastern District of Virginia (or, if that court does not have jurisdiction, the
Circuit Court for the City of Richmond, Virginia), and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 10(c) shall be deemed effective service of
process on such party. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

 
26

--------------------------------------------------------------------------------

 

 


(l)            Calculation of Time Periods. Except as otherwise indicated, all
periods of time referred to herein shall include all Saturdays, Sundays and
holidays; provided, however, that if the date to perform any act or give any
notice with respect to this Agreement shall fall on a day other than a Business
Day, such act or notice may be timely performed or given if performed or given
on the next succeeding Business Day.




(m)          Enforcement of Agreement; Specific Performance. The parties hereto
acknowledge and agree that the parties would be irreparably damaged if any of
the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached and that any non-performance, breach or
threatened breach of this Agreement could not be adequately compensated by
monetary damages alone and the parties are without an adequate remedy at law.
Accordingly, the parties shall be entitled (in addition to any other remedy that
may be available to them whether in law or equity, including monetary damages)
to seek and obtain (i) enforcement of any provision of this Agreement by a
decree or order of specific performance and (ii) a temporary, preliminary and/or
permanent injunction to prevent breaches or threatened breaches of any
provisions of this Agreement without posting any bond or undertaking. The
parties further agree that they shall not object to the granting of injunctive
or other equitable relief on the basis that there exists adequate remedy at law.
Each parties hereby expressly further waives (i) any defense in any action for
specific performance that a remedy at law would be adequate or that an award of
specific performance is not an appropriate remedy for any reason at law or in
equity and (ii) any requirement under any Law to post security as a prerequisite
to obtaining equity relief.




(n)           Orderly Exit. From and after the date hereof through the
Combination Merger Effective Time, no party hereto (other than Phoenix and
General) shall enter into any swap or other agreement, transaction or series of
transactions with respect to General capital stock (whether or not such party is
the Beneficial Owner of Company capital stock) in each case that has an exercise
or conversion privilege or a settlement or payment mechanism determined with
reference to, or derived from the value of, the capital stock of the Company and
that hedges or transfers, in whole or in part, directly or indirectly, the
economic consequences of such capital stock or interest in capital stock,
whether any such transaction, swap or series of transactions is to be settled by
delivery of securities, in cash or otherwise (other than any transaction among
such party’s Affiliate(s)). From and after the Combination Merger Effective
Time, until the six (6) month anniversary thereof, except in connection with a
Demand Offering (including the Initial Underwritten Offering), each Holder
agrees with the Company (severally and not jointly) that such Holder without the
prior written consent of the Company shall not Transfer any shares of capital
stock of the Company.

 

 
27

--------------------------------------------------------------------------------

 

 


(o)           Further Assurances. In connection with this Agreement, as well as
all transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be reasonably necessary or appropriate to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement and all such transactions and covenants contemplated by this
Agreement, including in respect of an alternate registration rights agreement
for the securities of Phoenix or any Affiliate thereof in respect of any
restructured business combination of the Company and Phoenix as contemplated by
Section 1.9(c) of the Merger Agreement.




(p)           Effective Time. This Agreement shall become effective at the
Combination Merger Effective Time; provided that, notwithstanding the foregoing,
(i) the obligations of the Company and Phoenix relating to the preparation and
filing of the Initial Shelf Registration Statement shall become effective on the
date that the Form S-4 is declared effective by the SEC, and (ii) the
obligations of the parties hereto pursuant to Section 10(n) shall become
effective as of the date hereof. Until immediately prior to the Combination
Merger Effective Time, the terms and provisions of the Original Agreement shall
remain in effect. In the event that the Merger Agreement is terminated, this
Agreement shall be null, void and of no effect.




(q)           Signatures. The execution of this Agreement by the Company,
Phoenix and each of the Holders (the “Voting Agreement Holders”) who are party
to that certain Written Consent and Voting Agreement, dated as of June 5, 2013,
by and among the Company, certain equityholders of Phoenix, Phoenix and the
Secretary of Phoenix (the “Voting Agreement”) is evidenced by their execution of
the Voting Agreement pursuant to Section 7.1 thereof, and the notice information
of stockholders under Section 10(c) hereof shall be as set forth in the Voting
Agreement. The execution of this agreement by each Holder who is not a Voting
Agreement Holder is evidenced such Holder’s signature to the Original Agreement,
or may be evidenced by a joinder hereto or thereto, or a signature hereto.




[Signature Page Follows]

 


 

 

 
28

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 




  MEDIA GENERAL, INC.              By: /s/ James F. Woodward       Name: James
F. Woodward            Title: Vice President and Chief Financial Officer  









  NEW YOUNG BROADCASTING HOLDING CO., INC.                      By: /s/ Deborah
A. McDermott         Name: Deborah A. McDermott           

Title: President and CEO     





 



 

 

 







 

[Signature Page to Registration Rights Agreement]